77 F.3d 469
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank O'Neal JOHNSON, Plaintiff--Appellant,v.Floyd R. FRAZIER, Major;  Jeffrey W. Frazier, Captain;Raymond Rossener, Lieutenant;  Crit Bartley,Officer, Defendants--Appellees.
No. 95-7830.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Feb. 15, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   B. Waugh Crigler, Magistrate Judge.  (CA-94-499-R)
Frank O'Neal Johnson, Appellant Pro Se.  George Harrison Gilliam, GILLIAM, SCOTT & KRONER, P.C., Charlottesville, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.*  We have reviewed the record and the magistrate judge's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the magistrate judge.   Johnson v. Frazier, No. CA-94-499-R (W.D.Va. Oct. 30, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The magistrate judge conducted the proceedings pursuant to 28 U.S.C. § 636(c) (1988)